DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-9) in the reply filed on 10/12/2021 is acknowledged.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1- 6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyanaga et al (US 6,475,840) in view Leobandung (US 2019/0097064) and Colinge et al (US 2015/0372149).
	With respect to Claim 1, Miyanaga et al discloses a method of manufacturing a semiconductor device, the method comprising: forming a seed layer  (column 11, lines 41-46) on a substrate (Figure 1A, 101) ; forming on the seed layer an amorphous silicon layer (Figure 1b, 104); crystallizing the amorphous silicon by heat treatment (Figures 1A-1D; column 11, line 30 to column 12, line 55); forming an insulating layer (Figure 1C, 106); forming a gate (Figure 1C , 107) and forming a metal pad  (Figure 1D, 117) electrically connected to the gate. Moreover, Miyanaga disclose forming thin film transistors in general, but only exemplifies horizontal thin film transistors. See column 1, lines 15-20. 
Miyanaga et al differs from the Claims at hand in that it does not disclose forming on the seed layer “a multilayer in which a first conductive layer, a semiconductor layer, a second conductive layer are sequentially stacked”; “ a vertical nanowire”; and “a gate surrounding a channel”.
Leobandung and Colinge are relied upon to disclose vertical transistor devices which comprise “a multilayer in which a first conductive layer, a semiconductor layer, a second conductive layer are sequentially stacked”; “ a vertical nanowire”; and “a gate surrounding a channel”. See Figures 5-7 (120, 122, 124) and corresponding text, and paragraphs 77-78 of Leobandung; and paragraphs 16-21 of Collinge et al.
prima facie obvious to one of ordinary skill in the art, as Miyanaga et al broadly pertains to the manufacture of thin film transistors, which would include both horizontal and vertical thin film transistors.
	With respect to Claim 2, the combined references make obvious the limitation “forming above the substrate, an ILD layer covering the vertical nanowire and having a plurality of contact holes corresponding to the first conductive layer, the second conductive layer, and the gate; and forming on the ILD layer a plurality of metal pads respectively corresponding to the gate, the first conductive layer, and the second conductive layer”. See Figure 3D, 211 and corresponding text; and column 15, lines 45-65 of Miyanaga et al.
	With respect to Claim 3, Miyanaga et al disclose the seed layer is  NiSi. See column 11, lines 40-45 of Miyanaga et al.
	With respect to Claim 4, the seed layer is NiSi. See column 11, lines 40-45 of Miyanaga et al.
	With respect to Claim 5, Leobandung discloses the first conductive layer, the second conductive layer, and the vertical nanowire includes one of Si, SiGe and Ge. See paragraph 46 of Leobandung.
	With respect to Claim 6, Leobandung discloses the first conductive layer, the second conductive layer, and the vertical nanowire includes one of Si, SiGe and Ge. See paragraph 46 of Leobandung.


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Miyanaga et al (US 6,475,840) in view Leobandung (US 2019/0097064) and Colinge et al (US 2015/0372149) as applied to claims 1-6  above, and further in view of Sills et al (US 10,340,267).
Miyanaga et al, Leobandung and  Colinge et al  are relied upon as discussed above. Moreover, Miyanaga et al discloses PTFT and NTFT devices. See Figure 1D and corresponding text.
	However, none of Miyanaga et al, Leobandung and  Colinge et al disclose the channel having an opposite type of conductivity than the conductive layers as required by the Claims at hand.
	Sills et al also pertains to vertical transistors and discloses the channel having an opposite type of conductivity than the conductive layers. See column 13, line 60 to column 14, line 60.
	It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to dope the components of the device of Miyanaga et al, Leobandung and  Colinge et al , as disclosed by Sills et al, for its known benefit of forming a transistor. The use of known dopants to obtain  known devices would have been prima facie  obvious to one of ordinary skill in the art.
With respect to Claim 7, the combined references make obvious “the multilayer includes a first multilayer having a p-type channel and an n-type conductive layer, and a second multilayer having an n-type channel and a p-type conductive layer”.  See column 13, line 60 to column 14, line 60 of Sills et al.
With respect to Claim 8, Miyanaga et al disclose “a first nanowire for a PMOS semiconductor device and a second nanowire for an NMOS semiconductor device are formed simultaneously patterning the first multilayer and the second multilayer”. See Figures 1B – 1D of Miyanaga et al and corresponding text.
	With respect to Claim 9, the combined references make obvious “ the multilayer includes a first multilayer having a p-type channel and an n-type conductive layer, and a second multilayer having an n-type channel and a p-type conductive layer”. See column 13, line 60 to column 14, line 60 of Sills et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER G GHYKA whose telephone number is (571)272-1669. The examiner can normally be reached Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES GARBER can be reached on 571 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





AGG
November 16

/ALEXANDER G GHYKA/Primary Examiner, Art Unit 2812